Citation Nr: 1018340	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-18 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the left knee.

2.  Entitlement to a rating in excess of 10 percent for 
instability of the left knee.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of left midfemur fracture with leg shortening.

4.  Entitlement to a rating in excess of 20 percent for 
lumbar spine disorder.

5.  Entitlement to service connection for a left hip 
disorder.

6.  Entitlement to service connection for a right leg 
disorder.

7.  Entitlement to service connection for narcotic 
dependency.

8.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to 
September 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

The Veteran and his spouse provided testimony at a hearing 
before the undersigned Veterans Law Judge in March 2010.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.

For the reasons detailed below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.






REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board finds that further development is required in order to 
comply with the duty to assist.

With respect to the degenerative joint disease of the left 
knee, instability of the left knee, and left midfemur 
fracture residuals, the Board notes that these claims were 
denied, at least in part, because the Veteran failed to 
report for VA medical examination(s) scheduled for June 2005.  
Pursuant to 38 C.F.R. § 3.326(a) individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  Moreover, the provisions of 
38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase (as 
is the case here), the claim shall be denied.

The Board observes, however, that the Veteran has reported 
for other examinations, to include an October 2004 VA joints 
examination of his left knee, a December 2005 VA arranged 
examination of his lumbar spine, and a February 2009 VA 
arranged examination for posttraumatic disorder (PTSD).  He 
also indicated his willingness and desire to report for a new 
examination at the March 2010 Board hearing.  

In view of the foregoing, the Board is of the opinion that 
the Veteran should be given another opportunity to report for 
a VA medical examination of these service-connected 
disabilities.  

With respect to the service-connected lumbar spine disorder, 
the Board notes that it has been more than 4 years since his 
last examination of this disability for compensation and 
pension purposes.  As such, the Board is concerned that the 
evidence of record may not accurately reflect the current 
nature and severity of this disability.  Moreover, the 
Veteran indicated at his March 2010 hearing that this 
disability, as well as the other service-connected 
disabilities that are the subject of this appeal, have gotten 
worse particularly in terms of pain.  VA's General Counsel 
has indicated that when a claimant asserts that the severity 
of a disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In regard to the claims of service connection for 
disabilities of the left hip and right leg, the Board 
observes that there is no indication of any such disabilities 
in the Veteran's service treatment records, nor on a 
September 1990 VA medical examination (although there was 
evidence of a right ankle disorder for which service 
connection was denied).  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (The normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).  
Further, the record reflects the Veteran sustained multiple 
injuries as a result of an April 2003 post-service, work-
related incident.  As such, there does not appear to be any 
basis to find that such disabilities are directly related to 
service, nor does the Veteran appear to contend otherwise.  
Rather, he contends that such disabilities are secondary to 
his service-connected disabilities of the low back, left 
knee, and left midfemur fracture residuals.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Although the record suggests the claimed disabilities of the 
left hip and right leg are due to the April 2003 post-
service, work-related injuries, no competent medical opinion 
is of record which explicitly rules out these disabilities 
being due, at least in part, to the service-connected 
disabilities.  Moreover, it is also possible that such 
disabilities are aggravated by the service-connected 
disabilities.  In either case, no VA medical examination was 
accorded to the Veteran to address his contention of 
secondary service connection.

The Board is cognizant of the holding of Waters v. Shinseki, 
No. 2009-7071 Fed. Cir. April 6, 2010) in which the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held in the context of a claimant contending 
secondary service connection that the Veteran's own 
conclusory generalized statement that his service illness 
caused his present medical problems was not enough to entitle 
him to a medical examination.  However, in that case the 
claimant contended his diabetes mellitus and hypertension 
were secondary to his in-service schizophrenia.  The facts of 
this case are different.  Diseases such as diabetes mellitus 
and hypertension are not the type of conditions generally 
subject to lay observation as contemplated by Jandreau, 
supra.  In this case, the Veteran is contending that there is 
a relationship between his service-connected orthopedic 
disabilities and his claimed orthopedic disabilities of the 
left hip and right leg.  As such, these do appear to be the 
type of conditions subject to lay observation as contemplated 
by Jandreau, supra.  Therefore, the Board finds that this 
case does warrant a competent medical examination and opinion 
to address the Veteran's secondary service connection claims.

With respect to the narcotic dependency claim, the Veteran 
essentially contends that he is currently dependent on 
medication/narcotics due to the pain he experiences from his 
service-connected disabilities of the left knee, left 
midfemur, and lumbar spine.  An October 2005 private medical 
statement from P. E. K., M.D. (hereinafter, "Dr. K"), noted 
that the Veteran was now narcotic dependent, and indicated 
that it was due to his medical disabilities, and noted 
service-connected and nonservice-connected disabilities.

The Board notes that with respect to claims filed after 
October 31, 1990, service connection may not be granted for 
substance abuse on the basis of service incurrence or 
aggravation.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); 
VAOPGCPREC 2-98.  The law does not preclude a veteran from 
receiving compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
veteran's service-connected disability.  Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).  However, in this case the 
actual nature and etiology of the Veteran's claimed narcotic 
dependency is not clear from the record.  For example, it is 
not clear whether it is an actual physical dependency, a 
psychological dependency, or whether medications are simply 
required to deal with pain.  Moreover, assuming it qualifies 
as a current disability, the actual impairment/symptomatology 
of such is not clear from the evidence of record.  Further, 
as noted in the preceding paragraph, Dr. K identified both 
service-connected and nonservice-connected disabilities as 
being the cause of such dependency.  Therefore, it is not 
clear whether service connection is warranted as secondary 
to, or as a symptom of, the Veteran's service-connected 
disabilities.  Accordingly, the Board finds that an 
examination and opinion is required for resolution of this 
claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).  

Regarding the TDIU claim, the Board notes that it is the 
established policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  38 C.F.R. § 4.16(b).  A total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  A total disability may or may not be 
permanent.  Total ratings will not be assigned, generally, 
for temporary exacerbations or acute infectious diseases 
except where specifically prescribed by the schedule.  38 
C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).  Consideration may be given to the veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In addition to the service-connected disabilities of the left 
knee, left midfemur fracture, and lumbar spine, the Veteran 
is also service-connected for PTSD, evaluated as 70 percent 
disabling.  His combined disability rating is currently 90 
percent.  See 38 C.F.R. § 4.25.  As such, he does satisfy the 
schedular requirements for consideration of a TDIU.  However, 
none of the VA examinations on file appear to contain any 
competent medical opinion as to the effect the service-
connected disabilities of the left knee, left midfemur 
fracture, and lumbar spine have on his employability, either 
together or in conjunction with the service-connected PTSD.  
This further supports a new examination in this case.  See 
Colvin, supra.  Moreover, as indicated at the March 2010 
hearing, the Board is of the opinion that a social and 
industrial survey would provide useful information for 
resolution of this case.  See Transcript pp.  17-19.

For these reasons, the case is REMANDED for the following 
action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his left knee, lumbar spine, left 
midfemur fracture residuals, left hip, 
and right leg since December 2008.  After 
securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an orthopedic 
examination to evaluate these 
disabilities.  The claims folder should 
be made available to the examiner for 
review before the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Regarding the current severity of the 
service-connected disabilities of the 
left knee, left midfemur, and lumbar 
spine, it is imperative that the examiner 
comment on the functional limitations 
caused by pain and any other associated 
symptoms, to include the frequency and 
severity of flare-ups of these symptoms, 
and the effect of pain on range of 
motion.  The examiner should also comment 
upon the effect these disabilities have 
upon the Veteran's employability, to 
include whether it is at least as likely 
as not that these disabilities preclude 
obtaining and/or maintaining 
substantially gainful employment by 
themselves or in combination with the 
service-connected PTSD.

With respect to the Veteran's claims of 
service connection for disabilities of 
the left hip and right leg, for any such 
disabilities found to be present on 
examination, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that they were incurred in or 
otherwise the result of active service.  

If it is determined that these 
disabilities are not directly related to 
active service, an opinion must be 
expressed as to whether it is at least as 
likely as not that these disabilities 
were caused by or aggravated by the 
service- connected disabilities of the 
left knee, left midfemur fracture, and/or 
lumbar spine.  By aggravation the Board 
means a permanent increase in the 
severity of the underlying disability 
beyond its natural progression.  If it is 
determined that any of these disabilities 
were aggravated by a service-connected 
disability(ies), the examiner should 
identify the level of disability caused 
by the service-connected disability(ies), 
to the extent possible.

A complete rationale for any opinion 
expressed should be provided.

3.  The Veteran should also be accorded a 
VA medical examination to evaluate the 
nature and etiology of his narcotic 
dependency claim.  The claims folder 
should be made available to the examiner 
for review before the examination; the 
examiner must indicate that the claims 
folder was reviewed.

The examiner must indicate whether the 
Veteran does, in fact, have narcotic 
dependency and the symptoms thereof.  If 
so, the examiner should indicate whether 
it is a physical and/or psychological 
dependency.  Moreover, the examiner must 
express an opinion as to whether it is at 
least as likely as not that the Veteran 
has narcotic dependency secondary to, or 
as a symptom of, his service-connected 
disabilities.  If the examiner finds that 
such dependency is also due, at least in 
part, to nonservice-connected 
disabilities, the examiner should 
identify the level of disability caused 
by the service-connected disability(ies), 
to the extent possible.

A complete rationale for any opinion 
expressed should be provided.

4.  In addition to the aforementioned VA 
examinations, the Veteran should be 
afforded a VA social and industrial 
survey to assess the Veteran's employment 
history and day-to-day functioning.  A 
written copy of the report should be 
inserted into the claims folder.

5.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental SOC (SSOC), which 
addresses all of the evidence obtained after the RO last 
adjudicated these claims, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


